DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
Applicant first argues on page 7 under the Remarks that “…the Office Action admits the limitation ‘send the control adjustments to the modular device’ is not explicitly taught in Sat ‘384…” and that the reliance on “intelligent instruments” that “know what they are supposed to do” and “guide the surgeon” is “too vague and ambiguous to have any actual meaning let alone anticipate a limitation as specific as the on in claim one”. The Examiner respectfully disagrees. 
While the statement of “intelligent instruments that know what they are supposed to do” is admittedly vague as a stand-alone statement, the Examiner notes this portion of the disclosure of Sati ‘384 is quite understandable and clear when looking to the disclosure of Sat ‘384 as a whole, as explained in the Non-Final; Rejection. This one portion of the disclosure cannot be viewed in a vacuum. 
Furthermore, the limitations in Claim 1 are fairly vague and not overly specific when it comes to the control adjustments provided to the modular device. Particularly, the  limitation in question is “send the control adjustments to the modular device” wherein the control adjustments are determined according to contextual information, the current procedural steps from a list of steps, historical contextual information and additional contextual information. Therefore, the determination must be made whether the prior art teaches sending control adjustments, signals to a modular device based on the factors in the claim as cited above. The Examiner contends Sat ‘384 at least implicitly discloses that there is programming in a modular instrument and the system of Sati ‘384 provides control signal to the modular device to control its operation.
As noted in detail in the Non-Final Rejection, Sati ‘384 discloses that these instruments are “intelligent instruments” that have programming/instructions thereon that “know what they are supposed to do” and ultimately guide the surgeon (par. [0087]). Thus, when a hand gesture is made for a certain procedure, control signals are sent to select a specific instrument, and the intelligent instrument then uploads pertinent information to the computer system regarding its function, such information being anteversion/inclination of a cup, cutting height of a femoral head, etc. These modular instruments are then controlled by a user according to pre-defined paths/steps according to a pre-defined surgical plan. The paths can also be adjusted by hand gestures from a user, such hand gestures creating new-user defined paths for the instrument, i.e. change a parameter of the instrument as claimed (par. [0055]).
The Examiner also noted in the Non-Final Rejection that the claimed data is generated and used by Sati ‘384 to make control adjustments that are sent to the smart/intelligent modular device (see excerpt below):
“Sati then discloses that a combination of the hand gesture data and the instrument tracking data can be used to start a procedure from an ordered list of steps (par. [0042, 0055]). The steps of the procedure are tracked using the perioperative data, the identification of steps that are actively being performed from the list equating to Applicant’s claimed “contextual data”, i.e. the context of where the procedure is currently with respect to the entire list of steps, and data regarding the performance of that step is displayed to a user (par. [0042]), such data including steps required for that procedure, relevant measurements and/or images. Once the particular step is performed, the system cycles to the next procedure in the list of steps, thus making the completed steps historical information (the system stores data form the accomplished procedure and indicates it is finished). New contextual information is then obtained, such as new hand gestures that indicate progression to a new step or indicators that a user is deviating for a pre-set path (par. [0055]). Control adjustments are then made to accommodate the changes in instruments due to the requirement of the next step of the procedure or adjustments can be made due to the new path set by the user (par. [0055], see also par. [0080, 0081] for exemplary adjustments that can be made in hip and knee replacement surgeries. The procedure is then monitored in real-time to determine the need for further adjustments before moving to the next step of the list (par. [0086]).”
In summary, the Examiner contends Sati ‘384 discloses the generation of control adjustments that are sent to the modular device as claimed. The reliance on the “intelligent instruments” that “know what they are supposed to do” was simply to set forth that these modular devices have/require programming to effect some form of automation and are not purely mechanical structures. 
Regardless, the Examiner notes the combination of Sato ‘384 and Haider more explicitly discloses sending control signals to a smart tool to aid in a surgical procedure.
Applicant’s amendment to the claims requiring the use/integration of stripped patient data to create pre-procedure adjustments have overcome the previously applied rejection. Specifically, Sat ‘384 discloses connecting the system to a pre-operative p[planning system wherein patient data such as X-ray and CT scans can be used to make adjustments/plan the surgical procedures (par. [0093]) but is silent regarding whether the data is stripped or not. However, the Examiner notes the concept of stripping patient data of identifying information is a well-known and common practice, especially in light of healthcare privacy laws, as evidenced by Gillies et al. (2016/0203599), par. [0110]. The rejections from the Non-Final Rejection have been updated to include the Gillies reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “optimally control” in claims 1, 8 and 15 is a relative term which renders the claim indefinite. The term “optimally control” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what level or type of control Applicant considers to be optimal. This is a subjective term with no clear and definite meaning provided by the claim or specification. The metes and bounds of the claims are unclear. The Examiners suggests deleting the term “optimally” from the claim to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sati et al. (2005/0203384) in view of Gillies et al. (2016/0203599).
Regarding Claims 1, 5, 8, 12, 15 and 19, Sati discloses a surgical hub 26 communicably coupled to a data source (any of 25, 27, 28, 40, etc. ) that produce data to affect control of the system and a modular device (instruments 16) (Fig. 1), the surgical hub comprising a processor and memory (computer readable medium that stores instructions for a processor to execute, see Fig. 2). Sati further discloses receiving perioperative data from the data source during the course of a surgical procedure, which could be hand gestures for initiating a surgical task according to a pre-planned surgery (par. [0045]). Sati further discloses receiving data from a second data source, such as positional data of a tracked instrument (par. [0054]). Sati then discloses that a combination of the hand gesture data and the instrument tracking data can be used to start a procedure from an ordered list of steps (par. [0042, 0055]). The steps of the procedure are tracked using the perioperative data, the identification of steps that are actively being performed from the list equating to Applicant’s claimed “contextual data”, i.e. the context of where the procedure is currently with respect to the entire list of steps, and data regarding the performance of that step is displayed to a user (par. [0042]), such data including steps required for that procedure, relevant measurements and/or images. Once the particular step is performed, the system cycles to the next procedure in the list of steps, thus making the completed steps historical information (the system stores data form the accomplished procedure and indicates it is finished). New contextual information is then obtained, such as new hand gestures that indicate progression to a new step or indicators that a user is deviating for a pre-set path (par. [0055]). Control adjustments are then made to accommodate the changes in instruments due to the requirement of the next step of the procedure or adjustments can be made due to the new path set by the user (par. [0055], see also par. [0080, 0081] for exemplary adjustments that can be made in hip and knee replacement surgeries. The procedure is then monitored in real-time to determine the need for further adjustments before moving to the next step of the list (par. [0086]).
In regards to the added limitations of sending control adjustments to the modular device and changing a parameter of the modular device, Sati ‘384 discloses that these instruments are “intelligent instruments” that have programming/instructions thereon that “know what they are supposed to do” and ultimately guide the surgeon (par. [0087]). Thus, when a hand gesture is made for a certain procedure, control signals are sent to select a specific instrument, and the intelligent instrument then uploads pertinent information to the computer system regarding its function, such information being anteversion/inclination of a cup, cutting height of a femoral head, etc. These modular instruments are then controlled by a user according to pre-defined paths/steps according to a pre-defined surgical plan. The paths can also be adjusted by hand gestures from a user, such hand gestures creating new-user defined paths for the instrument, i.e. change a parameter of the instrument as claimed (par. [0055]).
Lastly, Sati ‘384 discloses connecting the system to a pre-operative p[planning system wherein patient data such as X-ray and CT scans can be used to make adjustments/plan the surgical procedures (par. [0093]) but is silent regarding whether the data is stripped or not. However, the Examiner notes the concept of stripping patient data of identifying information is a well-known and common practice, especially in light of healthcare laws, especially in devices that are shared by multiple patients, as evidenced by Gillies et al. (2016/0203599), par. [0110]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati ‘384 reference to include stripping the patient data of confidential health information, as taught and suggested by Gillies, for the purpose of ensuring data privacy and confidentiality.
In regards to Claims 3, 7, 10, 14, 17 and 21, Sati discloses the first data source can be imaging data of the patient, positional data of a patient or locational data of implants in the patient (par. [0027, 0028, 0030]), which can be construed as patient monitoring devices
Regarding Claims 4, 11 and 18, Sati discloses registering the necessary instruments based on the procedure selected, such instruments qualifying as medical supplies (par. [0042]).
In regards to Claims 6, 13 and 20, Sati discloses the instruments used can be “intelligent instruments” which have programming therein dictating their function such that switching from a rasp to a saw will result in a switch for parameters needed to rasp versus those needed to saw (par. [0087]).
Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sati et al. (2005/0203384) in view of Haider et al. (2016/0022374), further in view of Gillies et al. (2016/0203599).
Alternatively to the applied 35 USC 103 rejection above, and in regards to Claims 1, 5, 8, 12, 15 and 19,  the Examiner notes Sati discloses a surgical hub 26 communicably coupled to a data source (any of 25, 27, 28, 40, etc. ) that produce data to affect control of the system and a modular device (instruments 16) (Fig. 1), the surgical hub comprising a processor and memory (computer readable medium that stores instructions for a processor to execute, see Fig. 2). Sati further discloses receiving perioperative data from the data source during the course of a surgical procedure, which could be hand gestures for initiating a surgical task according to a pre-planned surgery (par. [0045]). Sati further discloses receiving data from a second data source, such as positional data of a tracked instrument (par. [0054]). Sati then discloses that a combination of the hand gesture data and the instrument tracking data can be used to start a procedure from an ordered list of steps (par. [0042, 0055]). The steps of the procedure are tracked using the perioperative data, the identification of steps that are actively being performed from the list equating to Applicant’s claimed “contextual data”, i.e. the context of where the procedure is currently with respect to the entire list of steps, and data regarding the performance of that step is displayed to a user (par. [0042]), such data including steps required for that procedure, relevant measurements and/or images. Once the particular step is performed, the system cycles to the next procedure in the list of steps, thus making the completed steps historical information (the system stores data form the accomplished procedure and indicates it is finished). New contextual information is then obtained, such as new hand gestures that indicate progression to a new step or indicators that a user is deviating for a pre-set path (par. [0055]). Control adjustments are then made to accommodate the changes in instruments due to the requirement of the next step of the procedure or adjustments can be made due to the new path set by the user (par. [0055], see also par. [0080, 0081] for exemplary adjustments that can be made in hip and knee replacement surgeries. The procedure is then monitored in real-time to determine the need for further adjustments before moving to the next step of the list (par. [0086]).
With respect to the limitation of sending control adjustments to the modular device and changing a parameter of the modular device, Sati ‘384 discloses that these instruments are “intelligent instruments” that have programming/instructions thereon that “know what they are supposed to do” and ultimately guide the surgeon (par. [0087]). Thus, when a hand gesture is made for a certain procedure, control signals are sent to select a specific instrument, and the intelligent instrument then uploads pertinent information to the computer system regarding its function, such information being anteversion/inclination of a cup, cutting height of a femoral head, etc. These modular instruments are then controlled by a user according to pre-defined paths/steps according to a pre-defined surgical plan. The paths can also be adjusted by hand gestures from a user, such hand gestures creating new-user defined paths for the instrument, i.e. change a parameter of the instrument as claimed (par. [0055]).
While Sati discloses the use of intelligent instruments, which implies programming thereon to control the operation of the device, Sati may not explicitly disclose control adjustments are sent directly to the modular device to change a parameter of the modular device. However, Haider discloses an analogous surgical system with tool tracking and control, wherein the modular device can be monitored (using on-tool tracking), performance measures made and ultimately device parameters changed in order to optimize the operation of the tool as well as protecting the patient from harm due to improper operation of the tool (par. [0052, 0134, 0238, 0708]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati reference to include on instrument tracking and computer control, as taught and suggested by Haider, for the purpose of optimizing the operation of the tool as well as protecting the patient from harm due to improper operation of the tool.
Additionally, Sati discloses connecting the system to a pre-operative p[planning system wherein patient data such as X-ray and CT scans can be used to make adjustments/plan the surgical procedures (par. [0093]) but is silent regarding whether the data is stripped or not. However, the Examiner notes the concept of stripping patient data of identifying information is a well-known and common practice, especially in light of healthcare laws, especially in devices that are shared by multiple patients, as evidenced by Gillies et al. (2016/0203599), par. [0110]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati reference to include stripping the patient data of confidential health information, as taught and suggested by Gillies, for the purpose of ensuring data privacy and confidentiality.

In regards to Claims 3, 7, 10, 14, 17 and 21, Sati discloses the first data source can be imaging data of the patient, positional data of a patient or locational data of implants in the patient (par. [0027, 0028, 0030]), which can be construed as patient monitoring devices
Regarding Claims 4, 11 and 18, Sati discloses registering the necessary instruments based on the procedure selected, such instruments qualifying as medical supplies (par. [0042]).
In regards to Claims 6, 13 and 20, Sati discloses the instruments used can be “intelligent instruments” which have programming therein dictating their function such that switching from a rasp to a saw will result in a switch for parameters needed to rasp versus those needed to saw (par. [0087]).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sati et al. (2005/0203384) in view of Gillies et al. (2016/0203599), further in view of Shelton (2017/0202595).
In regards to Claims 2, 9 and 16, Sati discloses all of the claimed invention except for the particular construction of the medical instruments 16. However, Shelton discloses the use of modular applicators having both RF and ultrasonic devices (Abstract; Fig. 2) for the purpose of reducing the number of devices needed during surgery (one modular device versus two distinct devices) while also providing efficient power control for two separate devices having two separate power requirements (par. [0178]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati reference to include modular devices with first and second modular components, as taught and suggested by Shelton, for the purpose of reducing the number of separate instruments needed during a surgical procedure while also providing enhanced power management for the two modular devices.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sati et al. (2005/0203384) in view of Haider et al. (2016/0022374) and Gillies et al. (2016/0203599), further in view of Shelton (2017/0202595).
In regards to Claims 2, 9 and 16, Sati, Haider and Gillies disclose all of the claimed invention except for the particular construction of the medical instruments 16. However, Shelton discloses the use of modular applicators having both RF and ultrasonic devices (Abstract; Fig. 2) for the purpose of reducing the number of devices needed during surgery (one modular device versus two distinct devices) while also providing efficient power control for two separate devices having two separate power requirements (par. [0178]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Sati and Haider combination to include modular devices with first and second modular components, as taught and suggested by Shelton, for the purpose of reducing the number of separate instruments needed during a surgical procedure while also providing enhanced power management for the two modular devices.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792